DETAILED ACTION
This action is a response to the application filed on 03/17/2020.
Claims 1-20 are pending.
Claims 1 and 6 are canceled.
Claims 2-5, and 7-20 are allowed.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 and 05/19/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 111(b) is acknowledged. Applicant filed the claimed provisional application number 62/347,670 on 06/09/2019, 62/393,142 on 09/12/2019, and 62/396,313 on 09/19/2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Keith McWha on 09/30/2021.
	
	
(Cancel) 
2. (Currently Amended)  The method of claim  [[1]]  4, further includes recycling a condensate that is expelled out of the chamber B.
3. (Currently Amended) The method of claim [[1]] 4, further includes flowing liquid through a plurality of channels in a wall of the cylinder to perform a heat exchange with a content inside the cylinder.
4. (Currently Amended) A method for generating a vacuum with a dual-action piston cylinder vacuum generation system, comprising, completing at least one cycle of a vacuum generation operation with a dual-action piston cylinder vacuum generation system, wherein the one complete cycle includes:
(a) switching a steam distribution valve to aa chamber B, and compresses content of the chamber B and increases pressure inside the chamber B; and wherein when pressure inside the chamber B reaches an ambient pressure, an air and condensate exit valve is opened to allow air and condensate inside the chamber B to exit, and when the piston reaches to the end of side B, the air and condensate exit valve closes, and the chamber A is filled with the steam;
(b) opening a cold water supply valve to allow flow of cold water into a plurality of cylinder wall channels to induce condensation of steam inside the chamber A; wherein a continued condensation of steam reduces pressure inside the chamber A into a vacuum state; and 
(c) switching an air valve to the side A of the cylinder, and switching a steam/air switch valve to allow air flow from an application volume into the cylinder, thereby allowing air to now enter into chamber A of the cylinder and increase the pressure inside chamber A, wherein when pressure inside the chamber A reaches a predetermined level, both the air valve and the steam/air switch valve will close; and the chamber A is filled with the air;
(d) switching the steam distribution valve to the side B of the cylinder and the steam/air switch valve to allow flow of steam from the steam distribution valve into the chamber A of the cylinder, wherein the steam pressure pushes the piston to move towards the end of the side A, and the piston movement increases the volume of chamber B and fills the chamber B with steam; and simultaneously the piston movement decreases the volume of chamber A, which compresses the chamber A content and increases the pressure inside chamber A; and when the pressure inside the chamber A reaches the ambient pressure, the air and condensate exit valve is opened to allow air and condensate inside the chamber A to exit; and when the piston reaches to the end of side A, the air and condensate exit valve closes, and  the steam distribution valve and steam/air switch valve closes, and chamber B is filled with steam;
(e) opening the cold water supply valve to allow flow of the cold water into the cylinder wall channels to induce condensation of steam inside the chamber B, wherein the continued condensation of steam reduces pressure inside the chamber into a vacuum state; and once the predetermined vacuum level is reached, the cold water supply valve is closed to stop flow of cold water into the cylinder wall channels; and the chamber B is vacuum filled;
(f) switching the air valve to the side B of the cylinder, and switching the steam/air switch valve to allow flow of air from the application volume into the cylinder; wherein air is now entering into the chamber B of the cylinder and increases the pressure inside chamber B, and when pressure inside the chamber B reaches the predetermined level, both the air valve and the steam/air switch valve closes; and chamber B is filled with air; and
removing steps (c), (d) and (f), when similar vacuum generation operation is used to create a prime mover or an actuator due to the vacuum in the cylinder is no longer used to evacuate the application directly. 

5. (Currently Amended)	A method of claim [[1]]  4, further comprising:
 providing a dual-action piston cylinder vacuum generation system that includes:
the cylinder including two chambers, the chamber A and the chamber B and the piston there between, and a cylinder wall, the cylinder operable to receive alternatively a first quantity and a second quantity of steam into the chamber A and the chamber B; 
the plurality of cylinder wall channels in the cylinder wall operable to allow flows of hot and cold water through the channels to perform heat exchange with content inside the cylinder; 
a plurality of atomizing spray nozzles to allow cold water into each of the chamber A and the chamber B alternately;
a steam and hot water generator to heat the cylinder wall and to provide the first and the second quantities of steam; a heat exchanger for the first and second quantities of steam to condense for a vapor-to-liquid phase change that reduces a pressure in the two chambers and provides a reduced pressure; and
a rough vacuum storage in communication with the cylinder for depressurization to a rough vacuum state in the enclosed volume, wherein a rough vacuum and steam is utilized as actuation power for driving a vacuum pump; and
wherein the vacuum generation system provides vacuum generation by having
steam enter into the chamber A and moving the piston to push out air from chamber B;
filling the chamber A with steam and having the piston stationary with zero volume in chamber B;
entering a first quantity of cold water into the cylinder walls to induce condensation of steam inside the chamber A, and forcing hot water out of the cylinder walls; 
spraying with the plurality of spray nozzles sprays cold water into chamber A, for producing condensation and creating a vacuum inside the chamber A;
transporting air in the enclosed volume or rough vacuum storage into chamber A by the created vacuum; and 
entering steam into the chamber B and moving the piston to push out air from chamber A to repeat vacuum generation.



7. (Currently Amended) The method of claim [[1]]  4, further includes extracting a first quantity of gas from a vacuum storage or an open flow system into the chamber A, and utilizing a wall-embedded heat exchanger or channels disposed within the cylinder.

8. (Currently Amended) The method of claim 7, further includes extracting a second quantity of gas from the enclosed volume or the open flow system into the chamber B, and repeating a dual action cycle by the inserting and the condensing of the first and the second quantities of steam in the chamber A and the chamber B to achieve a sustained vacuum generation.

9. (Currently Amended) The method of claim [[1]]  4, wherein a reduction of pressure is generated with the chamber A and the chamber B that create a combination of a condensation cylinder and a vacuum compression cylinder.

10. (Currently Amended) The method of claim 9, wherein the condensing of the first and the second quantity of steam is through the heat exchanger in the chamber A and the chamber B of the condensation cylinder, respectively. 

11. (Currently Amended) The method of claim 10, further includes moving a first piston and a first rod in the cylinder by a combination of a rough vacuum in the chamber A of the cylinder and steam in the chamber B of the cylinder.

12. (Original) The method of claim 11, further includes moving a second piston in the cylinder by a second rod coupled to the first rod of the cylinder.

13. (Currently Amended) The method of claim 12, further includes inserting a first quantity of gas from a vacuum storage into the chamber A of the cylinder.

14. (Currently Amended) The method of claim 13, further includes inserting a third quantity of steam into the chamber A of the cylinder.

15. (Currently Amended) The method of claim 14, further includes moving the first piston and the first rod in the cylinder by a combination of a rough vacuum in the chamber B of the cylinder and the steam in the chamber A of the cylinder.

16. (Original) The method of claim 15, further includes moving the second piston in the cylinder by the second rod coupled to the first rod of the cylinder.

17. (Currently Amended) The method of claim 16, further includes compressing the first quantity of gas in the chamber A of a vacuum compression cylinder into a rough vacuum storage.

18. (Currently Amended) The method of claim 17, further includes inserting a second quantity of gas from a high vacuum storage into the chamber B of the vacuum compression cylinder.

19. (Original) The method of claim 7, further includes using a water chiller in communication with the channels to condense the first and second quantities of steam.

20. (Currently Amended) The method of claim [[1]]  4, further includes reducing a pressure in the chamber A and the chamber B alternatively to provide a rough vacuum.

Reasons for Allowance
Claims 2-5, and 7-20 are allowed as amended/presented in Amendment (“Response”) filed 03/17/2020, claims 2-5, and 7-20 are allowed as amended/presented above, and claims 1 and 6 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither 
Claim 4 discloses:
4. (Original) A method for generating a vacuum with a dual-action piston cylinder vacuum generation system, comprising, completing at least one cycle of a vacuum generation operation with a dual-action piston cylinder vacuum generation system, wherein the one complete cycle includes:
(a) switching a steam distribution valve to an side A of a cylinder to allow flow of steam from the steam distribution valve into a chamber A of the cylinder, wherein steam pressure pushes a piston to move towards an end of a side B of the cylinder, and piston movement increases volume of the chamber A and fills the chamber A with the steam, while simultaneously the piston movement decreases volume of chamber B, and compresses content of chamber B and increases pressure inside chamber B; and wherein when pressure inside the chamber B reaches an ambient pressure, an air and condensate exit valve is opened to allow air and condensate inside the chamber B to exit, and when the piston reaches to the end of side B, the air and condensate exit valve closes, and the chamber A is filled with the steam;
(b) opening a cold water supply valve to allow flow of cold water into a plurality of cylinder wall channels to induce condensation of steam inside the chamber A; wherein a continued condensation of steam reduces pressure inside the chamber A into a vacuum state; and once a vacuum level in the Chamber A reaches a predetermined level, the cold water supply valve is closed to stop flow of the cold water into the cylinder wall channels, and the chamber A is filled with a vacuum;
(c) switching an air valve to the side A of the cylinder, and switching a steam/air switch valve to allow air flow from an application volume into the cylinder, thereby allowing air to now enter into chamber A of the cylinder and increase the pressure inside chamber A, wherein when pressure inside the chamber A reaches a predetermined level, both the air valve and the steam/air switch valve will close; and the chamber A is filled with the air;
(d) switching the steam distribution valve to the side B of the cylinder and the steam/air switch valve to allow flow of steam from the steam distribution valve into the chamber A of the cylinder, wherein the steam pressure pushes the piston to move towards the end of the side A, and the piston movement increases the volume of chamber B and fills the chamber B with steam; and simultaneously the piston movement decreases the volume of chamber A, which compresses the chamber A content and increases the pressure inside chamber A; and when the pressure inside the chamber A reaches the ambient pressure, the air and condensate exit valve is opened to allow air and condensate inside the chamber A to exit; and when the piston reaches to the end of side A, the air and condensate exit valve closes, and  the steam distribution valve and steam/air switch valve closes, and chamber B is filled with steam;
(e) opening the cold water supply valve to allow flow of the cold water into the cylinder wall channels to induce condensation of steam inside the chamber B, wherein the continued condensation of steam reduces pressure inside the chamber into a vacuum state; and once the predetermined vacuum level is reached, the cold water supply valve is closed to stop flow of cold water into the cylinder wall channels; and the chamber B is vacuum filled;
(f) switching the air valve to the side B of the cylinder, and switching the steam/air switch valve to allow flow of air from the application volume into the cylinder; wherein air is now entering into the chamber B of the cylinder and increases the pressure inside chamber B, and when pressure inside the chamber B reaches the predetermined level, both the air valve and the steam/air switch valve closes; and chamber B is filled with air; and
removing steps (c), (d) and (f), when similar vacuum generation operation is used to create a prime mover or an actuator due to the vacuum in the cylinder is no longer used to evacuate the application directly. 

The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-3, 5, and 7-20 each depend from one of allowable claim 4, and therefore claims 2-5, and 7-20 are allowable for reasons consistent with those identified with respect to claims 4
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627